Case 3:17-cv-00220-RDM-CA Document 88. Filed 06/25/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMOS JAMES SINGLETON, Civil No. 3:17-cv-220

Plaintiff : (Judge Mariani)

| . FILED
Y : SCRANTON

DR. ROBERT BEADLE, et ai.,

Defendants

 

MEMORANDUM

l. Factual and Procedural Background

Plaintiff Amos Singleton (“Singleton”), an inmate who was housed at all relevant
times at the Benner Township State Correctional Institution, in Bellefonte, Pennsylvania
(“SCl-Benner Township’), initiated this civil rights action pursuant to 42 U.S.C. § 1983.
(Doc. 1). Singleton alleged that Defendants violated his constitutional rights by failing to
provide him with adequate dental care. Specifically, in March 2015, Singleton met with
dental staff in preparation for dentures and to have two teeth filled for cavities. (Doc. 58 |
8). He understood that dental staff were not planning on pulling any teeth that day. (/d. at ]
9), Dr. Beadle repaired the cavities and just “went in there” and pulled out a tooth. (/d. at §
5). Singleton reported that the tooth pulled was a healthy tooth. (/d. at ] 13). Pulling the
tooth was an accident. (/d. at J 14). Singleton subsequently underwent throat surgery, and

that surgeon, not involved in this litigation, knocked out one tooth and damaged another
Case 3:17-cv-00220-RDM-CA Document 88 Filed 06/25/20 Page 2 of 6

one. (Id. at] 28). Singleton was scheduled to receive new dentures by December 2018.
(Id. at | 29).

Discovery concluded, and Defendants moved for summary judgment. By
Memorandum and Order dated July 23, 2019, the Court entered judgment in favor of all
Defendants and closed this case. (Docs. 78, 79). Presently pending before the Court is
Singleton’s motion (Doc. 82) for relief from judgment pursuant to Federal Rule of Civil
Procedure 60(b). For the reasons set forth below, the Court will deny the motion.

il. Legal Standard

Rule 60(b) allows a party to seek relief from a final judgment under a limited set of

circumstances. See FED. R. Civ. P. 60(b); Gonzales v. Crosby, 545 U.S. 524, 528 (2005).
The general purpose of the Rule is “to strike a proper balance between the conflicting
principles that litigation must be brought to an end and that justice must be done.”
Boughner v. Sec’y of Health, Educ. and Welfare, 572 F.2d 976, 977 (3d Cir. 1978), The
decision to grant or deny relief pursuant to Rule 60(b) lies in the “sound discretion of the trial
court”, and is guided by accepted legal principles applied in light of all relevant
circumstances, Pierce Associates, Inc. v. Nemours Foundation, 865 F.2d 530, 548 (3d Cir.
1988), but may be granted only in extraordinary circumstances, Moolenaar v. Gov't of Virgin
Islands, 822 F.2d 1342, 1346 (3d Cir. 1987).

Federal Rule of Civil Procedure 60(b) provides six grounds for vacating a final

judgment: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
Case 3:17-cv-00220-RDM-CA Document 88 Filed 06/25/20 Page 3 of 6

evidence ... ; (3) fraud... , misrepresentation, or misconduct by an opposing party; (4) the
judgment is void; (5) the judgment has been satisfied . . .; or (6) any other reason that
justifies relief.” FED. R. Civ. P. 60(b)(1)-(6).

ill. Discussion

Singleton seeks relief from judgment pursuant to Federal Rule of Civil Procedure
60(b)(1), (2), and (3). (Docs. 82, 87). Singleton has fallen short of showing mistake, newly
discovered evidence, or fraud, that would warrant relief pursuant to Rule 60(b)(1), (2), or (3).
His motion is devoid of support that would justify reopening the judgment. Instead,
Singleton reargues many of the claims he previously raised, while also attacking the District
Court opinion that rejected those claims. (Doc. 82, p. 2).

A. — Rule 60(b)(7}

Rule 60(b)(1) provides relief from an order on the basis of “mistake, inadvertence,
surprise, or excusable neglect.” It seems that Singleton contends the Court erred or made a
mistake by failing to consider Defendants’ continued deliberate indifference to his pain after
undergoing throat surgery in May 2018. The allegations of the complaint pertain to a dental
procedure that Singleton underwent in 2015. There are simply no allegations in the
complaint that Defendants exhibited deliberate indifference in 2018. (See Doc. 1).
Moreover, in the July 23, 2019 Memorandum, the Court found that there was no evidence
showing that Singleton was diagnosed as needing dentures, as having a serious medical

need with respect to a need for dentures, or that he was deprived of any dental treatment.
Case 3:17-cv-00220-RDM-CA Document 88 Filed 06/25/20 Page 4 of 6

(Doc. 78, pp. 16-17). The Court further found that Singleton’s claims did not rise to the level
of deliberate indifference because the pulling of his tooth was an accident and unplanned.’
(id, at pp. 17-19). Singleton has not established any mistake by the Court that would
warrant relief from judgment pursuant to Rule 60(b)(1).

B. Rule 60(b)(2)

Rule 60(b)(2) provides that a party may file a motion for relief from a final judgment
based upon “newly discovered evidence that, with reasonable diligence, could not have
been discovered in time to move for a new trial under Rule 59(b).” Newly discovered
evidence pursuant to Rule 60(b)(2) “requires that the new evidence (1) be material and not
merely cumulative, (2) could not have been discovered before trial through the exercise of
reasonable diligence and (3) would probably have changed the outcome of the trial.”
Compass Tech., Inc. v. Tseng Lab., inc., 71 F.3d 1125, 1130 (3d Cir. 1995) (citation
omitted).

In the instant case, Singleton’s motion fails on all three grounds. Singleton’s “newly
discovered” evidence consists of medical notes by staff at the Mount Nittany Health Surgical
Center. Singleton also lodges new claims of deliberate indifference against the Defendants
based on these notes. However, these medical notes from the Mount Nittany Health

Surgical Center were available during summary judgment and Singleton attached some of

 

1 Although the Court found that Singleton’s claims failed to meet the stringent deliberate
indifference standard, it was noted that Dr. Beadle’s conduct raised serious issues of medical malpractice
that could potentially be pursued under state law. (Doc. 78, p. 19).

4
Case 3:17-cv-00220-RDM-CA Document 88 Filed 06/25/20 Page 5 of 6

these medical records to his brief in opposition to Defendants’ motion for summary
judgment. (Doc. 63, pp. 15-19). As such, these medical notes are cumulative of evidence
submitted by Singleton in the past, and this evidence was presumably known to Singleton
throughout this litigation. Finally, this evidence would not have likely changed the outcome
of these proceedings if presented at an earlier stage in litigation. In sum, Singleton has not
presented any newly discovered evidence that was not previously available to him and his
motion fails to illustrate any of the substantive grounds necessary to relieve him from a
judgment pursuant to ground (b)(2).

C. Rule 60(b)(3)

Rule 60(b)(3) provides for relief from judgment by reason of “fraud (whether
previously called intrinsic or extrinsic), misrepresentation, or misconduct by an opposing
party.” In order to warrant relief under Rule 60(b)(3), Singleton must provide “clear and
convincing evidence” showing that “the adverse party engaged in fraud or other misconduct,
and... this conduct prevented the moving party from fully and fairly presenting his case.”
Floorgraphics Inc. v. News Am. Marketing In-Store Servs., Inc., 434 F. App’x 109, 112 (3d
Cir. 2011). Here, Singleton asserts that Dr. Beadle falsified his dental records because the
2018 medical records from Mount Nittany do not state the same details. (Doc. 82, p. 3).
Singleton’s conclusory allegation that Dr. Beadle falsified the dental records does not meet

his burden to prove fraud. The record does not support Singleton’s assertions of fraud and
Case 3:17-cv-00220-RDM-CA Document 88 Filed 06/25/20 Page 6 of 6

he has not established any fraud by Defendants that would warrant relief from judgment
pursuant to Rule 60(b)(3).
IV. Conclusion

For the reasons set forth above, the Court will deny Singleton’s motion (Doc. 82) for

relief from judgment. A separate Order follows.

   

Robert D-Mériani
United States District Judge

 

 

Dated: June oS , 2020
